Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1619, Examiner Nicole Babson.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/20 has been entered.
Claims 1-4, 6, 7, 9 and 11-14 are pending. Claims 11-14 are withdrawn.  Claims 1, 6, and 9 have been amended.  Claims 1-4, 6, 7, and 9 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include the limitation “the injection is free of…and byproducts generated…”.  There is no support for this limitation in the original specification and claims.  The Specification only describes precursors and reactants, but not byproducts generated.  If support is present which the Examiner has overlooked please point to said support. 
Claim 1 has been amended to recite “the injection has a neutral pH”.  There is no support for this pH in the original specification or claims.  The specification includes a pH range of 4-8 or 5-7.5, and exemplifies a pH of 7, but do not discuss the pH in terms of neutrality.  See rejection under 112(b) below.  It is unclear if neutral is a pH of 7 or if this includes some values higher or lower, and “neutral” is not defined. 


(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, recites “a neutral pH”. It is unclear if neutral is a pH of 7 only, or if this includes some values higher or lower (i.e. “about 7) as “neutral” is not defined. 
	In claim 1, line 5, “when used” is unclear.  It is unclear if this is the concentration contained in the injection or if the injection is diluted (or concentrated) to a second concentration before use.  It is suggested to delete the phrase, such that line 5 recites, “concentration of chlorine dioxide in the injection is 8-25 mg/ml”.  The same is true of claim 6. 
	Claim 7 is worded awkwardly, rendering it unclear. It is unclear if the injection of Claim 1 is the concentration solution, or if it is the diluted, as the phrase does not refer back to the injection of claim 1. Consider either, “wherein the injection of claim 1 must be diluted before use” or “wherein the injection of claim 1 has been diluted from a concentrated solution”.
	Dependent claims 2-4 and 9 are rejected as depending from and not clarifying the ambiguity. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Speronello et al. (US 2010/0198136) in view of Liu (CN 103720709; previously cited). 
Speronello et al. teach an injection containing chlorine dioxide (e.g. paragraph 0094), wherein the injection is composed of chlorine dioxide and an additive suitable for injections; the injection is free of a chlorine dioxide precursor, other reactants and byproducts generated in the synthesis of chlorine dioxide (e.g. paragraph 0116, 0019); and the injection has a neutral pH (e.g. paragraph 0015). Speronello et al. teach that the composition may be a suspension (e.g. paragraph 0079, 0128). Speronello et al. further teach that the dosage varies within wide limits and can be adjusted to the individual requirements in each particular case (e.g. paragraph 0184). 
Speronello et al. do not teach that the concentration is 8-25 mg/ml or 8-20 mg/mL. This is made up for by the teachings of Liu.  
Liu teaches an injection containing chlorine dioxide (paragraphs 45, 46, 98, 101, 160, 163, 164, 165, 217), wherein the injection is composed of chlorine dioxide and an additive suitable for injections (paragraph 102). The concentration of chlorine dioxide when used in the injection is 1.47%, i.e., 14.7 mg/ml (see Example 10: 7.47% sodium chlorite in the “first solution” would produce 5.57% chlorine dioxide (molecular weights, 90.44 and 67.45, respectively); then the “first solution” is diluted 1:1 with the “second solution,” and that mixture is diluted 1:0.9 with DMSO). 
Regarding Claims 1, 6, 7 and 9, it would have been obvious to one of ordinary skill in the art at the time of filing to select the concentration of Liu for use in the injection of Speronello.  One of ordinary skill in the art would have been motivated to find an appropriate range for 
With regard to claims 2-4, the injection being stored under certain conditions is considered to be an intended use of the composition that does not limit its structure and is thus not given patentable weight. The injection of Speronello and Liu is capable of being stored under such conditions.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619